Order filed October 28, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00587-CV



                            IN RE T.M.T., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-04475JA

                                   ORDER

      On October 18, 2021, relator T.M.T., mother, filed a petition for writ of
mandamus in this Court, followed by an amended petition for writ of mandamus
filed October 19, 2021. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Leah
Shapiro, presiding judge of the 315th District Court of Harris County, to vacate
several orders signed by the trial court: (1) Order of mistrial signed August 30,
2021; (2) Order to retain suit on court’s docket and set a new dismissal date
following a mistrial signed on August 30, 2021; and (3) Order to disqualify
attorney signed May 25, 2021.

      Relator must file with her petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Relator’s petition and appendix do not comply with the Texas Rules of Appellate
Procedure. Relator’s amended petition for writ of mandamus and appendix contain
multiple references and documents with unredacted sensitive information of
relator’s children. See Tex. R. App. P. 9.8, 9.9(a)(3), 9.10(a)(3); see also Tex.
Code Crim. Proc. art. 58.105.         Parties are required to redact all sensitive
information in documents filed in this court unless the inclusion of the sensitive
data is specifically required by a statute, court rule, or administrative regulation.
Tex. R. App. P. 9.9(b). There is no statute, court rule, or administrative regulation
requiring the inclusion of sensitive data.

      Additionally, Rule 52.7(a)(2) of the Texas Rules of Appellate Procedure
require relator to file with the petition “a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered
into evidence, or a statement that no testimony was adduced in connection with the
matter complained.” Tex. R. App. P. 52.7(a)(2). The mandamus record includes a
notice of hearing scheduled for August 30, 2021, which indicates that the trial
court conducted a hearing on the complained of orders.           Relator’s petition is
neither accompanied by a reporter’s record of this hearing nor a statement that no
testimony was adduced in connection with the matter complained. See Tex. R.
App. P. 52.7(a)(2).


                                             2
      Accordingly, we order relator to redact all sensitive information from her
petition as well as the documents included with her appendix to the petition and
refile them in this court on or before November 4, 2021.
      By this order, the Court gives relator notice that her petition will be denied
unless relator supplements and/or amends her petition to addresses the record issue
identified above on or before November 4, 2021.


                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         3